ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 
	Note(s):  Claim 1-19 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of diagnosing, radioimaging and radiotherapy of a disease as set forth in independent claim 1.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 6,869,589. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by Applicant’s Formula
    PNG
    media_image1.png
    92
    226
    media_image1.png
    Greyscale
.  The patented invention differs from the instant invention in that the patented invention discloses the structure
    PNG
    media_image2.png
    131
    230
    media_image2.png
    Greyscale
.  However, the variables X and Y encompasses A-Z and Z-A at the following conditions:  for A-Z:  A = optionally substituted heterocycle and Z = absent; and for Z-A:  Z = absent and A = hydrogen, halogen, hydroxy, nitro, cyano, -NHCR3R4R5, COOR’, NH-COCH2Br, NH-COCH=CH-COOR’, optionally substituted amino, optionally substituted alky, optionally substituted aryl, and optionally substituted aralkyl.  The overlapping compounds are used for radioimaging (see patenting claims 7, 24, 33, and 34), radiodiagnosis (see patented claim 19), and diagnosing (see patented claim 20) of conditions such as cancer (see patented claims 20, 49-51, 55, and 56).  Hence, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

IMPROPER MARKUSH REJECTION
Claims 1-6, 10-12, and 14-18 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of independent claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use because the claim is directed to three distinct methods (a) a method of diagnosing a disease; (b) a method of radioimaging a disease; and (c) a method of radiotherapy of a disease.  The methods themselves are distinct.  They require distinct method steps that result in being able to perform the designated modes of action (diagnose a disease; perform radioimaging; or perform radiotherapy).  Since claims 2-6, 10-12, and 14-18 rely on independent claim 1, those claims also encompass an improper Markush grouping.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-12, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates diseases in general and cardiovascular, neurological, autoimmune, or infectious diseases other than rheumatoid arthritis, multiple sclerosis, psoriasis, respiratory syncytical virus infection, lung cancer, lymphoma, colorectal cancer, breast cancer, liver cancer, neuroblastoma, prostate cancer, bladder cancer, cervical cancer, and ovarian cancer.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.


112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-19:  Independent claim 1 is ambiguous for the following reasons:  (1) it is unclear what specific diseases Applicant is referring to that are effective at being diagnosed, radioimaged, or used for radiotherapeutic purposes.  (2) It is unclear how the step of administering the compound would result in diagnosing, radioimaging, and radiotherapy of a disease.  (3) While independent claim 1 discloses that the complex is radiolabeled, the claim does not disclose a radionuclide/radiomoiety.  Thus, it is unclear what radiolabels Applicant is referring to as not all radiolabels are appropriate for diagnosing/radioimaging and radiotherapy and vice versa.  Since claims 2-19 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claims 14-16:  The claim is ambiguous because it is unclear for what purpose the radioimaging is being conducted.

ESSENTIAL STEPS ARE MISSING
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are (1) those that are necessary in order to diagnose whether or not a disease is present; (2) perform radioimaging (e.g., is an image obtained); and (3) perform radiotherapy (e.g., is the subject exposed to a particular radionuclide for a desired time period and evaluated).

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-8 and 10-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cai et al (Current Radiopharmaceuticals, 2011, Vol. 4, No. 1, pages 68-74).
	Cai et al is directed to 64Cu labeled AmBaSar-RGD2 for micro-PET imaging of integrin αvβ3 expression.  The integrin αvβ3 is critical in tumor induced angiogenesis and metastasis.  64Cu-AmBaSar-RGD2 were conducted on human glioblastoma cells.  MicroPET imaging and biodistribution studies were conducted using 64Cu-AmBaSar-RGD2 (see entire document, especially, abstract; page 70, ‘left column, first and third complete paragraphs; pages 70-71, ‘Results’; page 71, Figure 2; page 71, left column, second complete paragraph; page 71, right column, second complete paragraph).  64Cu labeled molecules are promising agents for PET imaging as well as radiotherapy due to its favorable nuclear characteristics and its availability with high specific activity (page 68, right column, first complete paragraph).  64Cu-AmBaSar-RGD2 (see Figure 1, excerpt included below) is encompassed by the instant invention when radiolabel = 64Cu; X = NH; R1 = H; R2 = H; n = 2; one Z = absent and A = NHCR3R4R5 wherein R3 = H, R4 = H, and R5 = substituted aryl, 
    PNG
    media_image3.png
    408
    358
    media_image3.png
    Greyscale
; the other Z = absent and A = NH2 (amino).
Figure 1, page 69

    PNG
    media_image4.png
    408
    559
    media_image4.png
    Greyscale

	Micro-PET imaging scans were generated after subjects were intravenously administered 64Cu-AmBarSar-RGD2.  Imagers were generated at 1, 2, 4, and 20 hours post administration.  MicroPET images were generated for regions of interest including over the tumor, normal tissue, and major organs on the decay corrected whole body coronal images.  The radioactivity concentration (accumulation) within the tumor, muscle, liver, and kidneys were obtained from the mean value within the multiple regions of interest and then converted to percent ID/gram (page 70, right column, first complete paragraph; page 72, Figures 4 and 5).  
	Thus, both Applicant and Cai et al disclose a method of diagnosing, radioimaging, and radiotherapy using a compound (64Cu-AmBarSar-RGD2) encompassed by Applicant’s Formula 
    PNG
    media_image1.png
    92
    226
    media_image1.png
    Greyscale
.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cai et al (Cai #1:  Current Radiopharmaceuticals, 2011, Vol. 4, No. 1, pages 68-74) in view of Cai et al (Cai #2:  Bioconjugate Chem., 2010, Vol. 21, No. 8, pages 1417-1424)
	Cai et al (Cai #1) see detailed discussion above, fail to disclose one of the specific cancers listed in Applicant’s claim 9.
	Cai et al (Cai #2) is directed to 64Cu labeled AmBaSar conjugated to cyclic RGD peptide that is used for microPET imaging (see entire document, especially, abstract).  In particular, Cai #2 discloses that they have demonstrated that a 64Cu-chelator-RGD (64Cu-DOTA-RGD) substance is a suitable tracer for PET imaging of integrin αvβ3 expression in breast cancer.  In addition, Cai #2 discloses that 64Cu-AmBaSar-RGD is a new PET tracer for imaging αvβ3 that is found to be comparable to the results of using 64Cu-DOTA-RGD. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Cai #1 using the teachings of Ca1 #2 and use 64Cu-AmBaSar-RGD for diagnosis, radioimaging, and radiotherapy of breast cancer because Cai #2 discloses that they have demonstrated that a 64Cu-chelator-RGD (64Cu-DOTA-RGD) substance is a suitable tracer for PET imaging of integrin αvβ3 expression in breast cancer and that 64Cu-AmBaSar-RGD is a new PET tracer for imaging αvβ3 that is found to be comparable to the results of using 64Cu-DOTA-RGD.  Hence, it would have been obvious to used 64Cu-AmBaSar-RGD for breast cancer analyze.

PRIORITY DOCUMENT
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/129,855, filed on 12/27/13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 19, 2021